Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 08/11/2022. 
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun “US 2020/0169483 A1” (Kursun) in view McGough “US 2004/0230534 A1” (McGough).
Regarding Claim 1: A computer-implemented method for determining customer identifiers (IDs) from bank statements provided as computer-readable electronic documents, the method being executed by one or more processors and comprising: 
a deep learning (DL) model that can each be used to determine customer IDs from bank statements; providing a first key based on data associated with the first bank statement (at least see Kursun Abstract; Figs. 1-2 and 5; [0001], [0041], [0048], [0064] and [0185]); and 
determining that the first key is included in a first lookup table of the set of lookup tables, and in response: identifying a first set of customer IDs from the first lookup table, the first set of customer IDs comprising one or more customer IDs, and outputting the first set of customer IDs to computer-executable software that matches the first bank statement to one or more electronic documents at least partially based on the first set of customer IDs (at least see Kursun Abstract; Figs. 10-13;  [0009], [0165] and [0237]-[0238]).
Kursun disclose the claimed invention but fails explicitly teach receiving a first bank statement at a hybrid pipeline comprising a set of lookup tables. However, McGough disclose this (at least see McGough Abstract; Fig. 3; [0017] and [0021]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use McGough’s teachings in Kursun’s PATTERN-BASED EXAMINATION AND DETECTION OF MALFEASANCE THROUGH DYNAMIC GRAPH NETWORK FLOW ANALYSIS enabled, for the advantage of Implementing deep learning systems specifically designed to analyze and detect particular anomalous trends, patterns, and characteristics across such complex networks can improve the identification success rate and provide an opportunity to address potentially malfeasant interactions in real time.
Regarding Claim 2: The method of claim 1, wherein the first key is compared to values of the first lookup table in response to determining that a value of the first key is valid (at least see Kursun [0114]).
Regarding Claim 3:  The method of claim 1, wherein the first key comprises a payment advice account (PAA) value, and the first lookup table comprises a PAA lookup table that records PAA value and set of customer IDs pairs (at least see Kursun [0041]).
Regarding Claim 4: The method of claim 1, further comprising: receiving a second bank statement at the hybrid pipeline; providing a second key based on data associated with the second bank statement; and determining that the second key is included in a second lookup table of the set of lookup tables, and in response: identifying a second set of customer IDs from the second lookup table, the second set of customer IDs comprising one or more customer IDs, and outputting the second set of customer IDs to the computer-executable software that matches the second bank statement to one or more electronic documents at least partially based on the second set of customer IDs (at least see Kursun [0087] and [0156]).
Regarding Claim 5: The method of claim 1, wherein the second key is provided in response to determining that a key that is provided based on data associated with the second bank statement is one of invalid and absent from the first lookup table (at least see Kursun Abstract; [0004] and [0046]).
Regarding Claim 6: The method of claim 1, further comprising: receiving a second bank statement at the hybrid pipeline; processing a memoline of the second bank statement using the DL model to provide a second set of customer IDs, the second set of customer IDs comprising one or more customer IDs; and outputting the second set of customer IDs to the computer-executable software that matches the second bank statement to one or more electronic documents at least partially based on the second set of customer IDs (at least see Kursun [0068] and [0085]).
Regarding Claim 7: The method of claim 1, wherein the memoline of the second bank statement is processed by the DL model in response to determining that customer IDs for the second bank statement cannot be determined from any lookup tables in the set of lookup tables (at least see Kursun [0212]-[0123]).
Regarding Claims 8-20: all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/            Primary Examiner, Art Unit 3627